DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 7, 2021 has been entered.


Status of Claims
Claims 21 and 26-29, 31-36, 41 and 45-56 are currently pending.  Claims 1-20, 22-25, 30, 37-40 and 42-44 are canceled.  Claims 45-56 are newly added.  Claims 21, 27-29, 31-32 and 45 are amended.  Claims 21, 26-29, 31-36, 41 and 45-56 are examined based on their merits.  


Information Disclosure Statement
The Information Disclosure Statements filed January 7, 2021 and February 8, 2021 have been reviewed. 

Previous Rejections
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  


Rejections Withdrawn
Claim Rejections - 35 USC § 112
In light of the amendments to the claims the rejection of claims 21, 24-29, 31-36, 41 and 43-45 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention is withdrawn.

Claim Rejections - 35 USC § 103
In light of the amendments to the claims and Applicants’ arguments the rejection of claims 21, 26-29, 31-36, 41 and 44-45 under 35 U.S.C. 103 as being unpatentable over DATABASE WPI Week 201128 Thompson Scientific, London, GB; AN 2011-A32770 & CN 101 904 858 (documents provided in IDS dated 6/5/2015) in view of US Albrecht et al. 2005/0201967 (9/15/2005), Heep et al US 2010/0179151 (7/15/2010) and Heavner et al US 2005/0266005 (12/1/2005) is withdrawn.     

In light of the amendments to the claims and Applicants’ arguments the rejection of claims 24 and 25 under 35 U.S.C. 103 as being unpatentable over DATABASE WPI Week 201128 Thompson Scientific, London, GB; AN 2011-A32770 & CN 101 904 858 (documents provided in IDS dated 6/5/2015) in view of US Albrecht et al. 2005/0201967 (9/15/2005), Heep et al US 2010/0179151 (7/15/2010) and Heavner et al US 2005/0266005 (12/1/2005) as applied to claims 21, 26-29, 31-36, 41 and 44-45 and further in view of Strayer US 4,493,826 (1/15/1985) is withdrawn.      

In light of the amendments to the claims and Applicants’ arguments the rejection of claim 43 under 35 U.S.C. 103 as being unpatentable over DATABASE WPI Week 201128 Thompson Scientific, London, GB; AN 2011-A32770 & CN 101 904 858 (documents provided in IDS dated 6/5/2015) in view of US Albrecht et al. 2005/0201967 (9/15/2005), Heep et al US 2010/0179151 (7/15/2010) and Heavner et al US 2005/0266005 (12/1/2005) as applied to claims 21, 26-29, 31-36, 41 and 44-45 and further in view of Sanders et al. US 7,655,597 (2/2/2010) is withdrawn. 

New Objections/Rejections 


Claim Objection
Claim 27 is objected to for the recitation of “one or more several salt(s)” which appears to be a typographical error.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 46-47 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 46 is rejected as being indefinite in the recitation of “said high HLB surfactant” in line 2 in referring to the ”at least one high HLB surfactant” recited earlier in claim 46.  It is unclear whether claim 46 is referring to one or all of the at least one high HLB surfactants in claim 46.  This lack of clarity has rendered claim 46 indefinite. 
Claim 47 is rejected as being indefinite in the recitation of “said high HLB surfactant” in line 2 in referring to the ”at least one high HLB surfactant” recited earlier in claim 47.  It is unclear whether claim 47 is referring to one or all of the at least one high HLB surfactants in claim 47.  This lack of clarity has rendered claim 47 indefinite. 




Response to Arguments
            Applicants’ comments on January 7, 2021 and the Declaration of Florence Guimberteau have been fully considered and are found to be persuasive.   

Applicants argue that a skilled artisan would not be motivated to combine the teachings of the cited references.  Applicants argue that the claimed invention is not obvious because a skilled artisan would not have been motivated to combine the teachings of the cited references as suggested in the Office Action.
Applicants note that The Database and CN 101 904858 discloses a composition comprising diclazuril, maduramicin and sulfachloropyrazine nanosuspension comprising a surfactant for the oral therapy of coccidiosis in chicken.  The references fail to teach a combination of high and low HLB surfactants or toltrazuril.  
Applicants also note that Albrecht is related to the cosmetic and dermatological fields and Albrecht suggests that the formulation foam.  The preferred surfactants are all high HLB surfactants, so Albrecht’s disclosure would direct one of skill in the art to high HLB surfactants.   
Applicant notes that the listed surfactants in Albrecht do not include simethicone emulsion, silicone emulsions or combinations thereof.   Applicants also note that the sections referred to in the Office Action as teaching a simethicone emulsion are related to oil phases of the cosmetic and/or dermatologic preparation.  Applicants note that the compositions of Albrecht et al are suitable for topical administration and are not suitable for injection.  
Applicants also assert that the Office Action uses impermissible hindsight and engages in picking and choosing in constructing the instant rejection and the claimed 
Applicants again submit that the only portion of Albrecht that discusses simethicone and emulsions thereof relates to the use of the components for surface coating of pigments that are to be used in the hair and/or body-cleansing compositions disclosed in Albrecht and which are applied topically.  
Applicant notes that the listed surfactants in Heep do not include simethicone emulsion, silicone emulsions or combinations thereof.   Heep teaches many high HLB surfactants, so Applicants submits that a skilled artisan would not have looked to this reference for the formulation of an injectable composition.  
	Applicants assert that a skilled artisan would not be motivated to combine the references because Database and Heep et al. do not indicate any desire to treat conditions other than coccidiosis in chicken, let alone inflammatory skin conditions or IL-13 related diseases.  Albrecht et al. do not indicate any desire to treat conditions other than inflammatory skin conditions, let alone coccidiosis in chicken or IL-13 related diseases.  Heavner et al. do not identify coccidiosis as an IL-13 related diseases that could be treated according to the compositions described therein or that such compositions would contain an iron complex.  Consequently, a skilled artisan would not be motivated to modify the compositions of AN 2011-A32770 to further add dimethicone emulsion of Albrecht and iron complex of Heavner to produce the claimed compositions.  There would be no motivation to include in the compositions for treating coccidiosis in chicken the ingredients for treating inflammatory skin disease because they are different pathologies.  

	Applicant reiterates that the diseases treated in each of the cited references are diverse in terms of cause, pathology, treatment and affected animals.  
            Applicants assert that the Strayer fails to remedy the deficiencies of the other prior art as described above.  Applicants also assert that Sanders also fails to remedy the deficiencies of the other prior art.
            Applicants assert that the invention has unexpected and surprising superior properties because a user can administer the suspension to a non-human mammal in optimal conditions.  Applicants submit a Declaration demonstrating unexpected results that are associated with the inclusion of high HLB surfactants and/or thickening agents in triazine-containing injectable compositions.  The Declaration notes that the inclusion of a high HLB surfactant resulted in the ready suspension of triazine compounds (e.g. toltrazuril) within the injectable composition.  Injectable compositions lacking a high HLB surfactant did not readily incorporate the triazine compounds into the composition.  The Declaration also demonstrates that the inclusion of a thickening agent (e.g. colloidal 

Applicants' arguments regarding unexpected and superior results and the Declaration evidence are found to be sufficiently persuasive.  The prior art rejections are withdrawn above.  Please note the new indefiniteness rejections above.  




Conclusion
Claims 21, 26, 28-29, 31-36, 41 and 45 are allowed.  Claim 27 is objected to.  Claims 46-47 are rejected.  Claims 48-56 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH CHICKOS whose telephone number is (571)270-3884.  The examiner can normally be reached on M-F 9-6.

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SARAH  CHICKOS/
Examiner, Art Unit 1619



/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619